Title: To Thomas Jefferson from Fulwar Skipwith, 1 October 1791
From: Skipwith, Fulwar
To: Jefferson, Thomas



Dear Sir
Richmond 1 Octor. 1791

For some time back I had been looking forward to the agreeable event of your arrival at Monticello that there above all other places I might have the pleasure of paying you my respects in person. This satisfaction I am now compelled to defer untill your return to Philadelphia, being called to Norfolk by some little business of such urgency as will not indulge me with delay.
The same reasons which have led me to return from M/que I find by a letter lately received from Hispaniola have induced Mr. Bourne the Consul for the U States there to take up the resolution of leaving Cape François. That island seems to be overwhelmed in fresh troubles—‘tis said that the negroes throughout are in insurrection and threaten destruction to the whites. No accounts however have I yet  seen that in my opinion ought to be confided in or that lead me into a satisfactory knowledge of the nature of their disputes. M/que remains in peace, but its ports are shut against our flour. With the highest Respect and Esteem I remain my dear Sir Your mo ob Servant,

Fulwar Skipwith

